Citation Nr: 0614429	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-05 281	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran in this case served on active duty from October 
1982 to July 1986.  The case appears before the Board of 
Veterans´ Appeals (Board) on appeal from an adverse rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1982 to July 1986.

2.	On December 20, 2005, the Board received written 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In a written 
statement received at the Board on December 20, 2005, the 
appellant advised the Board that he no longer wished to 
contest his claim of entitlement to service connection for 
hypertension.  He has withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


